CORINTHIAN COLLEGES, INC.
2004 NEW-HIRE AWARD PLAN

1. The Plan.



  1.1   Purpose. The purpose of this Plan is to promote the success of the
Company by providing equity incentives to attract, motivate, and retain key
personnel. Capitalized terms used herein are defined in Section 7.

1.2 Administration and Authorization; Power and Procedure.



  1.2.1   The Administrator. This Plan shall be administered by and all Awards
under this Plan shall be authorized by the Administrator. The “Administrator”
means the Board or one or more committees appointed by the Board or another
committee (within its delegated authority) to administer all or certain aspects
of this Plan. Any such committee shall be comprised solely of one or more
directors of the Corporation or such number of directors as may be required
under applicable law. A committee may delegate some or all of its authority to
another committee so constituted. The Board or a committee comprised solely of
directors of the Corporation may also delegate, to the extent permitted by
Section 157(c) of the Delaware General Corporation Law and any other applicable
law, to one or more officers of the Corporation, its powers under this Plan
(a) to designate the officers and employees of the Company who will receive
grants of rights or options to purchase shares of Common Stock, and (b) to
determine the number of rights or options to be received by them, pursuant to a
resolution that specifies the total number of rights or options that may be
granted under the delegation, provided that no officer may be delegated the
power to designate himself or herself as a recipient of such options or rights.
The Board may delegate different levels of authority to different committees
with administrative and grant authority under this Plan. Unless otherwise
provided in the Bylaws of the Corporation or the applicable charter of any
Administrator: (a) a majority of the members of the acting Administrator shall
constitute a quorum, and (b) the vote of a majority of the members present
assuming the presence of a quorum or the unanimous written consent of the
members of the Administrator shall constitute action by the acting
Administrator.

Award grants, and transactions in or involving awards, intended to be exempt
under Rule 16b-3 under the Exchange Act, must be duly and timely authorized by
the Board or a committee consisting solely of two or more “non-employee
directors” of the Corporation (as this requirement is applied under Rule 16b-3
promulgated under the Exchange Act). To the extent required by any applicable
listing agency, this Plan shall be administered by a committee composed entirely
of independent directors of the Corporation (within the meaning of the
applicable listing agency).



  1.2.2   Plan Awards; Interpretation; Powers of Administrator. Subject to the
express provisions of this Plan and any express limitations on the delegated
authority of an Administrator, the Administrator will have the authority to:



  (a)   determine eligibility and, from the group of Eligible Employees, select
the particular Eligible Employees who will receive Awards under this Plan;



  (b)   grant Awards to Eligible Employees, determine the price at which
securities will be offered or awarded and the amount of securities to be offered
or awarded to any of such persons, determine the other specific terms and
conditions of such Awards consistent with the express limits of this Plan, and
establish the installments (if any) in which such Awards will become exercisable
or will vest (which may include, without limitation, performance and/or
time-based schedules), or determine that no delayed exercisability or vesting is
required, establish any applicable performance targets, and establish the events
of termination or reversion of such Awards;



  (c)   approve the forms of Award Agreements (which need not be identical
either as to type of Award or among Participants);



  (d)   construe and interpret this Plan and any agreements defining the rights
and obligations of the Company and Participants under this Plan, further define
the terms used in this Plan, and prescribe, amend and rescind rules and
regulations relating to the administration of this Plan or the Awards granted
under this Plan;



  (e)   cancel, modify, or waive the Corporation’s rights with respect to, or
modify, discontinue, suspend, or terminate any or all outstanding Awards held by
Eligible Employees, subject to any required consent under Section 6.6;



  (f)   accelerate or extend the exercisability or extend the term of any or all
such outstanding Awards within the maximum ten-year term of Awards under
Section 1.6 in such circumstances as the Administrator may deem appropriate
(including, without limitation, in connection with a termination of employment
or services or other events of a personal nature);



  (g)   determine the date of grant of an award, which may be a designated date
after but not before the date of the Administrator’s action (unless otherwise
designated by the Administrator, the date of grant of an award shall be the date
upon which the Administrator took the action granting an award);



  (h)   determine whether, and the extent to which, adjustments are required
pursuant to Section 6.3 hereof and authorize the termination, conversion,
substitution or succession of awards upon the occurrence of an event of the type
described in Section 6.3;



  (i)   acquire or settle (subject to Sections 6.3 and 6.6) rights under awards
in cash, stock of equivalent value, or other consideration; and



  (j)   determine Fair Market Value for Plan purposes and make all other
determinations and take such other action as contemplated by this Plan or as may
be necessary or advisable for the administration of this Plan and the
effectuation of its purposes.



  1.2.3   Binding Determinations. Any action taken by, or inaction of, the
Corporation, any Subsidiary, or the Administrator relating or pursuant to this
Plan and within its authority hereunder or under applicable law shall be within
the absolute discretion of that entity or body and shall be conclusive and
binding upon all persons. Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with this Plan (or any Award made under this Plan), and all
such persons shall be entitled to indemnification and reimbursement by the
Company in respect of any claim, loss, damage or expense (including, without
limitation, attorneys’ fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time.



  1.2.4   Reliance on Experts. In making any determination or in taking or not
taking any action under this Plan, the Administrator or the Board, as the case
may be, may obtain and may rely upon the advice of experts, including employees
of and professional advisors to the Corporation. No director, officer or agent
of the Company will be liable for any such action or determination taken or made
or omitted in good faith.



  1.2.5   Delegation. The Administrator may delegate ministerial,
non-discretionary functions to individuals who are officers or employees of the
Company.



  1.3   Participation. Discretionary Awards may be granted by the Administrator
only to those persons that the Administrator determines to be Eligible
Employees. Subject to the express provisions of this Plan, the Administrator
will determine the Eligible Employees to whom Awards will be granted, the number
of shares subject to each Award, and the price (if any) to be paid for the
shares or the Award. Each Award granted under this Plan shall be made only as an
inducement material to the Participant’s entering into employment with the
Company and only if the Participant was not previously an employee or director
of the Company (or following a bona fide period of non-employment).

1.4 Shares Available for Awards; Share Limits.



  1.4.1   Shares Available. Subject to the provisions of Section 6.3, the
capital stock that may be delivered under this Plan will be shares of the
Corporation’s authorized but unissued Common Stock and any shares of its Common
Stock held as treasury shares. The shares may be delivered for any lawful
consideration.



  1.4.2   Share Limits. The maximum number of shares of Common Stock that may be
delivered pursuant to Awards granted to Eligible Employees under this Plan (the
“Share Limit”) is equal to 1,000,000 shares. The Share Limit is subject to
adjustment as contemplated by Section 1.4.3 and Section 6.3.



  1.4.3   Awards Settled in Cash, Reissue of Awards and Shares. To the extent
that an Award is settled in cash or a form other than shares of Common Stock,
the  shares that would have been delivered had there been no such cash or other
settlement shall not be counted against the shares available for issuance under
this Plan. In the event that shares are delivered in respect of a dividend
equivalent, Stock Appreciation Right, or other Award, only the actual number of
shares delivered with respect to the Award shall be counted against the share
limits of this Plan. Shares that are subject to or underlie Awards which expire
or for any reason are cancelled or terminated, are forfeited, fail to vest, or
for any other reason are not paid or delivered under this Plan shall again be
available for subsequent Awards under this Plan. Shares that are exchanged by a
Participant or withheld by the Corporation as full or partial payment in
connection with any Award under this Plan, as well as any shares exchanged by a
Participant or withheld by the Company to satisfy the tax withholding
obligations related to any award under this Plan, shall be available for
subsequent awards under this Plan.



  1.4.4   Reservation of Shares. The Corporation shall at all times reserve a
number of shares of Common Stock sufficient to cover the Corporation’s
obligations and contingent obligations to deliver shares with respect to Awards
then outstanding under this Plan (exclusive of any dividend equivalent
obligations to the extent the Corporation has the right to settle such rights in
cash).



  1.5   Grant of Awards. Subject to the express provisions of this Plan, the
Administrator will determine the number of shares of Common Stock subject to
each Award, the price (if any) to be paid for the shares or the Award and, in
the case of performance share awards, in addition to matters addressed in
Section 1.2.2, the specific objectives, goals and performance criteria that
further define the terms of the performance share award. Each Award will be
evidenced by an Award Agreement signed by the Corporation and, if required by
the Administrator, by the Participant.



  1.6   Award Period. Any Option, SAR, warrant or similar right shall expire and
any other Award shall either vest or be forfeited not more than 10 years after
the date of grant; provided, however, that any payment of cash or delivery of
stock pursuant to an Award may be delayed until a future date if specifically
authorized by the Administrator in writing.

1.7 Limitations on Exercise and Vesting of Awards.



  1.7.1   Provisions for Exercise. An Award will be exercisable or will vest at
the time or times provided by the Administrator in the applicable Award
Agreement, and once exercisable an Award will remain exercisable until the
expiration or earlier termination of the Award.



  1.7.2   Procedure. Any exercisable Award will be deemed to be exercised when
the Corporation receives written notice of such exercise from the Participant
together with any required payment made in accordance with Section 1.9.



  1.7.3   Fractional Shares/Minimum Issue. Fractional share interests will be
disregarded, but may be accumulated. The Administrator, however, may determine
in the case of Eligible Employees that cash, other securities, or other property
will be paid or transferred in lieu of any fractional share interests. No fewer
than 100* shares may be purchased on exercise of any Award at one time unless
the number purchased is the total number at the time available for purchase
under the Award.

1.8 No Transferability; Limited Exception to Transfer Restrictions.



  1.8.1   Limit On Exercise and Transfer. Unless otherwise expressly provided in
(or pursuant to) this Section 1.8, by applicable law and by the Award Agreement,
as the same may be amended, (i) all Awards are non-transferable and will not be
subject in any manner to sale, transfer, anticipation, alienation, assignment,
pledge, encumbrance or charge; Awards will be exercised only by the Participant;
and (ii) amounts payable or shares issuable pursuant to an Award will be
delivered only to (or for the account of) the Participant.



  1.8.2   Exceptions. The Administrator may permit Awards to be exercised by and
paid to certain persons or entities related to the Participant, including but
not limited to members of the Participant’s immediate family, trusts or other
entities controlled by or whose beneficiaries or beneficial owners are the
Participant and/or members of the Participant’s immediate family, pursuant to
such conditions and procedures, including limitations on subsequent transfers,
as the Administrator may establish. Any permitted transfer shall be subject to
the condition that the Administrator receive evidence satisfactory to it that
the transfer (a) is being made for essentially donative, estate and/or tax
planning purposes on a gratuitous or donative basis and without consideration
(other than nominal consideration or in exchange for an interest in a qualified
transferee), and (b) will not compromise the Corporation’s ability to register
shares issuable under this Plan on Form S-8 under the Securities Act.
Notwithstanding the foregoing or anything in Section 1.8.3, Restricted Stock
Awards shall be subject to any and all additional transfer restrictions under
the Code to the extent necessary to maintain the intended tax consequences of
such awards.



  1.8.3   Further Exceptions to Limits On Transfer. The exercise and transfer
restrictions in Section 1.8.1 will not apply to:

(a) transfers to the Corporation,



  (b)   the designation of a beneficiary to receive benefits if the Participant
dies or, if the Participant has died, transfers to or exercises by the
Participant’s Beneficiary, or, in the absence of a validly designated
Beneficiary, transfers by will or the laws of descent and distribution,



  (c)   transfers to a family member (or former family member) pursuant to a
domestic relations order if approved or ratified by the Administrator,



  (d)   if the Participant has suffered a disability, permitted transfers or
exercises on behalf of the Participant by the Participant’s legal
representative, or



  (e)   the authorization by the Administrator of “cashless exercise” procedures
with third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of Awards consistent with applicable laws and the
express authorization of the Administrator.



  1.9   Consideration for Common Stock or Awards. The purchase price for any
Award granted under this Plan or the Common Stock to be delivered pursuant to an
Award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:



  •   services rendered by the recipient of such Award;



  •   cash, check payable to the order of the Corporation, or electronic funds
transfer;



  •   notice and third party payment in such manner as may be authorized by the
Administrator;



  •   the delivery of previously owned shares of Common Stock;



  •   by a reduction in the number of shares otherwise deliverable pursuant to
the Award; or



  •   subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

In no event, however, shall any shares newly-issued by the Corporation be issued
for less than the minimum lawful consideration for such shares or for
consideration other than consideration permitted by applicable state law. In the
event that the Administrator allows a Participant to exercise an Award by
delivering shares of Common Stock previously owned by such Participant and
unless otherwise expressly provided by the Administrator, any shares delivered
which were initially acquired by the Participant from the Corporation (upon
exercise of an Option or otherwise) must have been owned by the Participant at
least six months as of the date of delivery. Shares of Common Stock used to
satisfy the exercise price of an Option shall be valued at their Fair Market
Value on the date of exercise. The Corporation will not be obligated to deliver
any shares unless and until it receives full payment of the exercise or purchase
price therefor and any related withholding obligations under Section 6.5 and any
other conditions to exercise or purchase have been satisfied. Unless otherwise
expressly provided in the applicable Award Agreement, the Administrator may at
any time eliminate or limit a participant’s ability to pay the purchase or
exercise price of any Award or shares by any method other than cash payment to
the Corporation.

2. Options.



  2.1   Grants. One or more Options may be granted under this Section 2 to any
Eligible Employee.

2.2 Option Price.



  2.2.1   Pricing Limits. The purchase price per share of the Common Stock
covered by each Option will be determined by the Administrator at the time of
the grant of the Award. In no case shall the purchase price per share of the
Common Stock covered by an Option be less than the par value of such a share.



  2.2.2   Payment Provisions. The purchase price of any shares purchased on
exercise of an Option granted under this Section 2 will be paid in full at the
time of each purchase in one or a combination of the methods set forth in
Section 1.9, as permitted or required by the Administrator.

3. Stock Appreciation Rights (Including Limited Stock Appreciation Rights).



  3.1   Grants. The Administrator may grant to any Eligible Employee Stock
Appreciation Rights either concurrently with the grant of another Award or in
respect of an outstanding Award, in whole or in part, or independently of any
other Award.

3.2 Exercise of Stock Appreciation Rights.



  3.2.1   Exercisability. Unless the Award Agreement or the Administrator
otherwise provides, a Stock Appreciation Right related to another Award will be
exercisable at such time or times, and to the extent, that the related Award
will be exercisable.



  3.2.2   Stand-Alone SARs. A Stock Appreciation Right granted independently of
any other Award will be exercisable pursuant to the terms of the Award Agreement
but in no event earlier than six months after the Award Date, except in the case
of death or Total Disability.



  3.2.3   Proportionate Reduction If an SAR extends to less than all the shares
covered by the related Award and if a portion of the related Award is thereafter
exercised, the number of shares subject to the unexercised SAR shall be reduced
only if and to the extent that the remaining number of shares covered by such
related Award is less than the remaining number of shares subject to such SAR.

3.3 Payment.



  3.3.1   Amount. Unless the Administrator otherwise provides, upon exercise of
a Stock Appreciation Right and the attendant surrender of an exercisable portion
of any related Award, the Participant will be entitled to receive, subject to
Section 6.5, payment of an amount determined by multiplying:



  (a)   the difference (which shall not be less than zero) obtained by
subtracting the Base Price of the Stock Appreciation Right from the Fair Market
Value of a share of Common Stock on the date of exercise of the Stock
Appreciation Right, by



  (b)   the number of shares with respect to which the Stock Appreciation Right
has been exercised.

The “Base Price” of a Stock Appreciation Right will be determined by the
Administrator at the time of the Award.



  3.3.2   Form of Payment. The Administrator, in its sole discretion, will
determine the form in which payment will be made of the amount determined under
Section 3.3.1 above, either solely in cash, solely in shares of Common Stock
(valued at Fair Market Value on the date of exercise of the Stock Appreciation
Right), or partly in such shares and partly in cash, but the Administrator will
have determined that such exercise and payment are consistent with applicable
law. If the Administrator permits the Participant to elect to receive cash or
shares (or a combination thereof) on such exercise, any such election will be
subject to such conditions as the Administrator may impose.



  3.4   Limited Stock Appreciation Rights. The Administrator may grant to any
Eligible Employee Stock Appreciation Rights exercisable only upon or in respect
of a change in control or any other specified event (“Limited SARs”) and such
Limited SARs may relate to or operate in tandem or combination with, or
substitution for, Options, other SARs or other Awards (or any combination
thereof), and may be payable in cash or shares based on the spread between the
base price of the SAR and a price based upon or equal to the Fair Market Value
of the Common Stock during a specified period or at a specified time within a
specified period before, after or including the date of such event.

4. Restricted Stock and Stock Unit Awards.



  4.1   Grants. Subject to any applicable limitations under Delaware law and to
such rules and procedures as the Administrator may establish from time to time:



  4.1.1   Restricted Stock. The Administrator may grant one or more Restricted
Stock Awards to any Eligible Employee. Each Restricted Stock Award Agreement
will specify the number of shares of Common Stock to be issued to the
Participant, the date of such issuance, the consideration for such shares (but
not less than the minimum lawful consideration under applicable state law) to be
paid by the Participant, the extent (if any) to which and the time (if ever) at
which the Participant will be entitled to dividends, voting and other rights in
respect of the shares prior to vesting, and the restrictions (which may be based
on performance criteria, passage of time or other factors or any combination
thereof) imposed on such shares and the conditions of release or lapse of such
restrictions. Such restrictions will not lapse earlier than six months after the
Award Date, except to the extent the Administrator may otherwise provide. Stock
certificates evidencing shares of Restricted Stock pending the lapse of the
restrictions (“Restricted Shares”) will bear a legend making appropriate
reference to the restrictions imposed hereunder and will be held by the
Corporation or by a third party designated by the Administrator until the
restrictions on such shares have lapsed and the shares have vested in accordance
with the provisions of the Award and Section 1.7. Upon issuance of the
Restricted Stock Award, the Participant may be required to provide such further
assurances and documents as the Administrator may require to enforce the
restrictions.



  4.1.2   Stock Units. The Administrator may authorize and grant to any Eligible
Employee a Stock Unit Award, or the crediting of Stock Units for services
rendered or to be rendered or in lieu of other compensation, consistent with
other applicable terms of this Plan, may permit an Eligible Employee to
irrevocably elect to defer by means of Stock Units or receive in Stock Units all
or a portion of any Award hereunder, or may grant Stock Units in lieu of, in
exchange for, in respect of, or in addition to any other compensation or Award
under this Plan. The specific terms, conditions, and provisions relating to each
Stock Unit grant or election, including the applicable vesting and payout
provisions of the Stock Units and the form of payment to be made at or following
the vesting thereof, shall be set forth in or pursuant to the applicable Award
Agreement or and any relevant Company deferred compensation plan.

4.2 Restrictions.



  4.2.1   Pre-Vesting Restraints. Except as provided in Sections 4.1 and 1.8,
restricted shares comprising any Restricted Stock Award may not be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered, either
voluntarily or involuntarily, until the restrictions on such shares have lapsed
and the shares have become vested.



  4.2.2   Dividend and Voting Rights. Unless otherwise provided in the
applicable Award Agreement, a Participant receiving a Restricted Stock Award
will be entitled to cash dividend and voting rights for all shares issued even
though they are not vested, but such rights will terminate immediately as to any
Restricted Shares which cease to be eligible for vesting.



  4.2.3   Cash Payments. If the Participant has paid or received cash (including
any dividends) in connection with the Restricted Stock Award, the Award
Agreement will specify whether and to what extent such cash will be returned
(with or without an earnings factor) as to any restricted shares that cease to
be eligible for vesting.



  4.3   Return to the Corporation. Unless the Administrator otherwise expressly
provides, Restricted Shares or Stock Units that remain subject to vesting
conditions at the time of termination of employment will not vest and will be
returned to the Corporation or cancelled, as the case may be, in such manner and
on such terms as the Administrator provides.

5. Performance Share Awards and Stock Bonuses.



  5.1   Grants of Performance Share Awards. The Administrator may grant
Performance Share Awards to Eligible Employees based upon such factors as the
Administrator deems relevant in light of the specific type and terms of the
award. An Award Agreement will specify the maximum number of shares of Common
Stock (if any) subject to the Performance Share Award, the consideration (but
not less than the minimum lawful consideration) to be paid for any such  shares
as may be issuable to the Participant, the duration of the Award and the
conditions upon which delivery of any shares or cash to the Participant will be
based. The amount of cash or shares or other property that may be deliverable
pursuant to such Award will be based upon the degree of attainment over a
specified period of not more than 10 years (a “performance cycle”) as may be
established by the Administrator of such measure(s) of the performance of the
Company (or any part thereof) or the Participant as may be established by the
Administrator. The Administrator may provide for full or partial credit, prior
to completion of such performance cycle or the attainment of the performance
achievement specified in the Award, in the event of the Participant’s death,
Retirement, or Total Disability, a Change in Control Event or in such other
circumstances as the Administrator (consistent with Section 6.10.3(b), if
applicable) may determine.



  5.2   Grants of Stock Bonuses. The Administrator may grant a Stock Bonus to
any Eligible Employee to reward exceptional or special services, contributions
or achievements in the manner and on such terms and conditions (including any
restrictions on such shares) as determined from time to time by the
Administrator. The number of shares so awarded will be determined by the
Administrator. The Award may be granted independently or in lieu of a cash
bonus.



  5.3   Deferred Payments. The Administrator may authorize for the benefit of
any Eligible Employee the deferral of any payment of cash or shares that may
become due or of cash otherwise payable under this Plan, and provide for
accredited benefits thereon (such as the payment or crediting of interest or
other earnings on the deferral amounts, or the payment or crediting of dividend
equivalents where the deferred amounts are denominated in shares), at the
election or at the request of such Participant, subject to the other terms of
this Plan. Such deferral will be subject to such further conditions,
restrictions or requirements as the Administrator may impose, subject to any
then vested rights of Participants.

5.4 Cash Bonus Awards.



  5.4.1   Performance Goals. The Administrator may establish a program of annual
incentive awards that are payable in cash to Eligible Employees based upon the
extent to which performance goals are met during the performance period. The
performance goals may depend upon the performance of the Company on a
consolidated, subsidiary division basis with reference to any one or combination
of the performance criteria as established by the Administrator. In addition,
the award may depend upon the Eligible Employee’s individual performance.



  5.4.2   Payment in Restricted Stock. In lieu of cash payment of an Award, the
Administrator may require or allow all or a portion of the Award to be paid in
the form of stock, Restricted Stock, an Option or other Award.

6. Other Provisions.

6.1 Rights of Eligible Employees, Participants and Beneficiaries.



  6.1.1   Employment Status. Status as an Eligible Employee will not be
construed as a commitment that any Award will be made under this Plan to an
Eligible Employee or to Eligible Employees generally.



  6.1.2   No Employment Contract. Nothing contained in this Plan (or in any
other documents related to this Plan or to any Award) will confer upon any
Eligible Employee or other Participant any right to continue in the employ or
other service of the Company or constitute any contract or agreement of
employment or other service, nor will interfere in any way with the right of the
Company to otherwise change such person’s compensation or other benefits or to
terminate the employment or other service of such person, with or without cause.
Nothing in this Section 6.1.2, however, is intended to adversely affect any
express independent right of such person under a separate employment or service
contract other than an Award Agreement.



  6.1.3   Plan Not Funded. Awards payable under this Plan will be payable in
 shares or from the general assets of the Corporation, and (except for any
reservation of shares by the Corporation pursuant to Section as provided in
Section 1.4.4) no special or separate reserve, fund or deposit will be made to
assure payment of such Awards. No Participant, Beneficiary or other person will
have any right, title or interest in any fund or in any specific asset
(including shares of Common Stock, except as expressly otherwise provided) of
the Company by reason of any Award hereunder. Neither the provisions of this
Plan (or of any related documents), nor the creation or adoption of this Plan,
nor any action taken pursuant to the provisions of this Plan will create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company and any Participant, Beneficiary or other person. To the extent that a
Participant, Beneficiary or other person acquires a right to receive payment
pursuant to any Award hereunder, such right will be no greater than the right of
any unsecured general creditor of the Company.



  6.1.4   Charter Documents. The Certificate of Incorporation and By-Laws of the
Corporation, as either of them may be amended from time to time, may provide for
additional restrictions and limitations with respect to the Common Stock
(including additional restrictions and limitations on the transfer of shares).
To the extent that these restrictions and limitations are greater than those set
forth in this Plan or any Award Agreement, such restrictions and limitations
shall apply to any shares of Common Stock acquired pursuant to the exercise of
Awards and are incorporated herein by reference.



  6.2   Effects of Termination of Employment; Termination of Subsidiary Status;
Discretionary Provisions.



  6.2.1   Options — Resignation or Dismissal. Unless otherwise provided in the
Award Agreement and subject to earlier termination pursuant to or as
contemplated by Section 1.6 or 6.3, if the Participant’s employment by (or other
service specified in the Award Agreement to) the Company terminates for any
reason (the date of such termination being referred to as the “Severance Date”)
other than due to the Participant’s Retirement, Total Disability or death, or a
termination by the Corporation or a Subsidiary “for cause” (as determined in the
sole discretion of the Administrator, unless a written employment agreement by
and between the Participant and the Corporation or a Subsidiary defines such
term for purposes of the Participant’s employment and such agreement is in
effect at the time of grant of the Award), the Participant will have until the
date which is three months after the Participant’s Severance Date to exercise an
Option to the extent that it is vested on the Severance Date. In the case of a
termination by the Corporation or a Subsidiary “for cause” (as determined in the
sole discretion of the Administrator, unless a written employment agreement by
and between the Participant and the Corporation or a Subsidiary defines such
term for purposes of the Participant’s employment and such agreement is in
effect at the time of grant of the Award), the Option will terminate on the
Participant’s Severance Date (whether or not vested and/or exercisable). In all
cases, the Option, to the extent not vested on the Participant’s Severance Date,
will terminate on that date.



  6.2.2   Options — Death or Disability. Unless otherwise provided in the Award
Agreement and subject to earlier termination pursuant to or as contemplated by
Section 1.6 or 6.3, if the Participant’s employment by (or specified service to)
the Company terminates as a result of the Participant’s Total Disability or
death, or the Participant suffers a Total Disability or dies within 30 days
after a termination described in Section 6.2.1, the Participant, the
Participant’s Personal Representative or the Participant’s Beneficiary, as the
case may be, will have until the date which is twelve months after the
Participant’s Severance Date to exercise an Option to the extent that it is
vested on the Participant’s Severance Date. The Option, to the extent not vested
on the Participant’s Severance Date, will terminate on that date.



  6.2.3   Options — Retirement. Unless otherwise provided in the Award Agreement
and subject to earlier termination pursuant to or as contemplated by Section 1.6
or 6.3, if the Participant’s employment by (or specified service to) the Company
terminates as a result of the Participant’s Retirement, the Participant, the
Participant’s Personal Representative or the Participant’s Beneficiary, as the
case may be, will have until the date which is twelve months after the
Participant’s Severance Date to exercise an Option to the extent that it is
vested on the Participant’s Severance Date. The Option, to the extent not vested
on the Participant’s Severance Date, will terminate on that date.



  6.2.4   Certain SARs. Any SAR granted concurrently or in tandem with an Option
will have the same post-termination provisions and exercisability periods as the
Option to which it relates, unless the Administrator otherwise provides.



  6.2.5   Other Awards. The Administrator will establish in respect of each
other Award granted hereunder the Participant’s rights and benefits (if any) if
the Participant’s employment is terminated and in so doing may make distinctions
based upon the cause of termination and the nature of the Award.



  6.2.6   Administrator Discretion. Notwithstanding the foregoing provisions of
this Section 6.2, in the event of, or in anticipation of, a termination of
employment with the Company for any reason, other than discharge for cause, the
Administrator may increase the portion of the Participant’s Award available to
the Participant, or Participant’s Beneficiary or Personal Representative, as the
case may be, or, subject to the provisions of Section 1.6 and 6.3, extend the
exercisability period upon such terms as the Administrator determines and
expressly sets forth in or by amendment to the Award Agreement. If the
Participant is not an employee or director of the Company and provides other
services to the Company, the Administrator shall be the sole judge for purposes
of this Plan (unless a contract or the Award otherwise provides) of whether the
Participant continues to render services to the Company and the date, if any,
upon which such services shall be deemed to have terminated.



  6.2.7   Events Not Deemed Terminations of Service. Unless Company policy or
the Administrator otherwise provides, the employment relationship shall not be
considered terminated in the case of (a) sick leave, (b) military leave, or
(c) any other leave of absence authorized by the Company or the Administrator;
provided that unless reemployment upon the expiration of such leave is
guaranteed by contract or law, such leave is for a period of not more than
90 days. In the case of any employee of the Company on an approved leave of
absence, continued vesting of the Award while on leave from the employ of the
Company may be suspended until the employee returns to service, unless the
Administrator otherwise provides or applicable law otherwise requires. In no
event shall an Award be exercised after the expiration of the term set forth in
the Award Agreement.



  6.2.8   Effect of Change of Subsidiary Status. For purposes of this Plan and
any Award, if an entity ceases to be a Subsidiary of the Corporation a
termination of employment or service shall be deemed to have occurred with
respect to each Eligible Employee in respect of such Subsidiary who does not
continue as an Eligible Employee in respect of another entity within the Company
after giving effect to the Subsidiary’s change in status.

6.3 Adjustments; Acceleration.



  6.3.1   Adjustments. The following provisions will apply if any extraordinary
dividend or other extraordinary distribution occurs in respect of the Common
Stock (whether in the form of cash, Common Stock, other securities, or other
property), or any reclassification, recapitalization, stock split (including a
stock split in the form of a stock dividend), reverse stock split,
reorganization, merger, combination, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Common Stock or other securities of the
Corporation, or any similar, unusual or extraordinary corporate transaction (or
event in respect of the Common Stock) or a sale of substantially all the assets
of the Corporation as an entirety occurs. The Administrator will, in such manner
and to such extent (if any) as it deems appropriate and equitable



  (a)   proportionately adjust any or all of (i) the number and type of  shares
of Common Stock (or other securities) that thereafter may be made the subject of
Awards (including the specific maxima and numbers of shares set forth elsewhere
in this Plan), (ii) the number, amount and type of shares of Common Stock (or
other securities or property) subject to any or all outstanding Awards,
(iii) the grant, purchase, or exercise price of any or all outstanding Awards,
(iv) the securities, cash or other property deliverable upon exercise of any
outstanding Awards, or (v) the performance standards appropriate to any
outstanding Awards, or



  (b)   in the case of an extraordinary dividend or other distribution,
recapitalization, reclassification, merger, reorganization, consolidation,
combination, sale of assets, split up, exchange, or spin off, make provision for
a cash payment or for the substitution or exchange of any or all outstanding
Awards or the cash, securities or property deliverable to the holder of any or
all outstanding Awards based upon the distribution or consideration payable to
holders of the Common Stock upon or in respect of such event.

The Administrator may adopt such valuation methodologies for outstanding Awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of Options, Stock Appreciation Rights or similar rights, but without
limitation on other methodologies, may base such settlement solely upon the
excess if any of the per share amount payable upon or in respect of such event
over the exercise or base price of the Award.

In any of such events, the Administrator may take such action prior to such
event to the extent that the Administrator deems the action necessary to permit
the participant to realize the benefits intended to be conveyed with respect to
the underlying shares in the same manner as is or will be available to
stockholders generally. In the case of any stock split or reverse stock split,
if no action is taken by the Administrator, the proportionate adjustments
contemplated by clause (a) above shall nevertheless be made.



  6.3.2   Automatic Acceleration of Awards. Upon a dissolution of the
Corporation or other event described in Section 6.3 that the Corporation does
not survive (or does not survive as a public company in respect of its Common
Stock), then each then outstanding Option and Stock Appreciation Right shall
become fully vested, all shares of Restricted Stock then outstanding shall fully
vest free of restrictions, and each other Award granted under this Plan that is
then outstanding shall become payable to the holder of such Award; provided that
such acceleration provision shall not apply, unless otherwise expressly provided
by the Administrator, with respect to any Award to the extent that the
Administrator has made a provision for the substitution, assumption, exchange or
other continuation or settlement of the Award, or the Award would otherwise
continue in accordance with its terms, in the circumstances.



  6.3.3   Possible Acceleration of Awards. Without limiting Section 6.3.2, in
the event of a Change in Control Event, the Administrator may, in its
discretion, provide that any outstanding Option or Stock Appreciation Right
shall become fully vested, that any share of Restricted Stock then outstanding
shall fully vest free of restrictions, and that any other Award granted under
this Plan that is then outstanding shall be payable to the holder of such Award.
The Administrator may take such action with respect to all Awards then
outstanding or only with respect to certain specific Awards identified by the
Administrator in the circumstances.



  6.3.4   Early Termination of Awards. Any Award that has been accelerated as
required or contemplated by Section 6.3.2 or 6.3.3 (or would have been so
accelerated but for Section 6.3.5 or 6.3.7) shall terminate upon the related
event referred to in Section 6.3.2 or 6.3.3, as applicable, subject to any
provision that has been expressly made by the Administrator, through a plan of
reorganization or otherwise, for the survival, substitution, assumption,
exchange or other continuation or settlement of such Award and provided that, in
the case of Options and Stock Appreciation Rights that will not survive, be
substituted for, assumed, exchanged, or otherwise continued or settled in the
transaction, the holder of such Award shall be given reasonable advance notice
of the impending termination and a reasonable opportunity to exercise his or her
outstanding Options and Stock Appreciation Rights in accordance with their terms
before the termination of such Awards (except that in no case shall more than
ten days’ notice of accelerated vesting and the impending termination be
required and any acceleration may be made contingent upon the actual occurrence
of the event).



  6.3.5   Other Acceleration Rules. Any acceleration of awards pursuant to this
Section 6.3 shall comply with applicable legal requirements and, if necessary to
accomplish the purposes of the acceleration or if the circumstances require, may
be deemed by the Administrator to occur a limited period of time not greater
than 30 days before the event. Without limiting the generality of the foregoing,
the Administrator may deem an acceleration to occur immediately prior to the
applicable event and/or reinstate the original terms of an award if an event
giving rise to an acceleration does not occur. The Administrator may override
the provisions of Section 6.3.2, 6.3.3, 6.3.4 and/or 6.3.7 by express provision
in the Award Agreement and may accord any Eligible Employee a right to refuse
any acceleration, whether pursuant to the Award Agreement or otherwise, in such
circumstances as the Administrator may approve.



  6.3.6   Possible Rescission of Acceleration. If the vesting of an Award has
been accelerated expressly in anticipation of an event or upon stockholder
approval of an event and the Administrator later determines that the event will
not occur, the Administrator may rescind the effect of the acceleration as to
any then outstanding and unexercised or otherwise unvested Awards.



  6.3.7   Golden Parachute Limitations. Notwithstanding anything else contained
in this Section 6.3 to the contrary, in no event shall an Award be accelerated
under this Plan to an extent or in a manner which would not be fully deductible
by the Company for federal income tax purposes because of Section 280G of the
Code, nor shall any payment hereunder be accelerated to the extent any portion
of such accelerated payment would not be deductible by the Company because of
Section 280G of the Code. If a Participant would be entitled to benefits or
payments hereunder and under any other plan or program that would constitute
“parachute payments” as defined in Section 280G of the Code, then the
Participant may by written notice to the Company designate the order in which
such parachute payments will be reduced or modified so that the Company is not
denied federal income tax deductions for any “parachute payments” because of
Section 280G of the Code. Notwithstanding the foregoing, if a Participant is a
party to an employment or other agreement with the Company, or is a participant
in a severance program sponsored by the Company, that contains express
provisions regarding Section 280G and/or Section 4999 of the Code (or any
similar successor provision), the Section 280G and/or Section 4999 provisions of
such employment or other agreement or plan, as applicable, shall control as to
any Awards held by the Participant (for example, and without limitation, a
Participant may be a party to an employment agreement with the Company that
provides for a “gross-up” as opposed to a “cut-back” in the event that the
Section 280G thresholds are reached or exceeded in connection with a change in
control and, in such event, the Section 280G and/or Section 4999 provisions of
such employment agreement shall control as to any Awards held by the
Participant).



  6.4   Compliance with Laws. This Plan, the granting and vesting of Awards
under this Plan, the offer, issuance and delivery of shares of Common Stock,
and/or the payment of money under this Plan or under Awards are subject to
compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities law) and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith. The person acquiring any securities under this Plan will, if
requested by the Company, provide such assurances and representations to the
Company as the Administrator may deem necessary or desirable to assure
compliance with all applicable legal and accounting requirements.



  6.5   Tax Withholding. Upon any exercise, vesting, or payment of any Award,
the Company shall have the right at its option to:



  (a)   require the Participant (or the Participant’s Personal Representative or
Beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Company may be required to withhold with
respect to such award event or payment; or



  (b)   deduct from any amount otherwise payable in cash to the Participant (or
the Participant’s Personal Representative or Beneficiary, as the case may be)
the minimum amount of any taxes which the Company may be required to withhold
with respect to such cash payment.

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 6.4) grant (either at the time of the Award
or thereafter) to the Participant the right to elect, pursuant to such rules and
subject to such conditions as the Administrator may establish, to have the
Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their Fair Market Value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law.

6.6 Plan Amendment, Termination and Suspension.



  6.6.1   Board Authorization. The Board may, at any time, terminate or, from
time to time, amend, modify or suspend this Plan, in whole or in part. No Awards
may be granted during any suspension of this Plan or after termination of this
Plan, but the Administrator will retain jurisdiction as to Awards then
outstanding in accordance with the terms of this Plan.



  6.6.2   Amendments to Awards. Without limiting any other express authority of
the Administrator under but subject to the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on Awards to Eligible Employees that the Administrator in the prior exercise of
its discretion has imposed, without the consent of a Participant, and may make
other changes to the terms and conditions of Awards that do not affect in any
manner materially adverse to the Participant, the Participant’s rights and
benefits under an Award.



  6.6.3   Limitations on Amendments to Plan and Awards. No amendment, suspension
or termination of this Plan or change of or affecting any outstanding Award
will, without written consent of the Participant, affect in any manner
materially adverse to the Participant any rights or benefits of the Participant
or obligations of the Corporation under any Award granted under this Plan prior
to the effective date of such change. Changes, settlements and other actions
contemplated by Section 6.3 will not be deemed to constitute changes or
amendments for purposes of this Section 6.6.



  6.7   Privileges of Stock Ownership. Except as otherwise expressly authorized
by the Administrator or this Plan, a Participant will not be entitled to any
privilege of stock ownership as to any shares of Common Stock not actually
delivered to and held of record by the Participant. No adjustment will be made
for dividends or other rights as a stockholder for which a record date is prior
to such date of delivery.



  6.8   Effective Date of the Plan. This Plan is effective upon its approval by
the Board (the “Effective Date”).



  6.9   Term of the Plan. Unless earlier terminated by the Board, this Plan will
terminate at the close of business on the day before the tenth anniversary of
the Effective Date (the “Termination Date”) and no Awards may be granted under
this Plan after that date. Unless otherwise expressly provided in this Plan or
in an applicable Award Agreement, any Award granted prior to the termination
date may extend beyond such date, and all authority of the Administrator with
respect to Awards hereunder, including the authority to amend an Award, will
continue during any suspension of this Plan and in respect of Awards outstanding
on the termination date.

6.10 Governing Law/Construction/Severability.



  6.10.1   Choice of Law. This Plan, the Awards, all documents evidencing Awards
and all other related documents will be governed by, and construed in accordance
with, the laws of the state of Delaware.



  6.10.2   Severability. If a court of competent jurisdiction holds any
provision invalid and unenforceable, the remaining provisions of this Plan will
continue in effect.



  6.10.3   Plan Construction. It is the intent of the Corporation that the
Awards and transactions permitted by Awards be interpreted in a manner that, in
the case of Participants who are or may be subject to Section 16 of the Exchange
Act, qualify, to the maximum extent compatible with the express terms of the
Award, for exemption from matching liability under Rule 16b-3 promulgated under
the Exchange Act. Notwithstanding the foregoing, the Corporation shall have no
liability to any Participant or other person for Section 16 consequences of
Awards or events under Awards if an Award or event does not so qualify.



  6.11   Captions. Captions and headings are given to the sections and
subsections of this Plan solely as a convenience to facilitate reference. Such
headings will not be deemed in any way material or relevant to the construction
or interpretation of this Plan or any provision thereof.



  6.12   Non-Exclusivity of Plan. Nothing in this Plan will limit or be deemed
to limit the authority of the Board or the Administrator to grant awards or
authorize any other compensation, with or without reference to the Common Stock,
under any other plan or authority.



  6.13   No Corporate Action Restriction. The existence of this Plan, the Award
Agreements and the Awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Board or the stockholders of the
Corporation to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any subsidiary, (b) any merger, amalgamation, consolidation or
change in the ownership of the Corporation or any subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stock ahead of or
affecting the capital stock (or the rights thereof) of the Corporation or any
subsidiary, (d) any dissolution or liquidation of the Corporation or any
subsidiary, (e) any sale or transfer of all or any part of the assets or
business of the Corporation or any subsidiary, or (f) any other corporate act or
proceeding by the Corporation or any subsidiary. No Participant, Beneficiary or
any other person shall have any claim under any Award or Award Agreement against
any member of the Board or the Administrator, or the Corporation or any
employees, officers or agents of the Corporation or any subsidiary, as a result
of any such action.



  6.14   Other Company Benefit and Compensation Programs. Payments and other
benefits received by a Participant under an Award made pursuant to this Plan
shall not be deemed a part of a Participant’s compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Corporation or any subsidiary, except
where the Administrator expressly otherwise provides or authorizes in writing.
Awards under this Plan may be made in addition to, in combination with, as
alternatives to or in payment of grants, awards or commitments under any other
plans or arrangements of the Company or its subsidiaries.

7. Definitions.

“Award” means an award of any Option, Stock Appreciation Right, Restricted
Stock, Stock Bonus, Stock Unit, performance share award, dividend equivalent or
deferred payment right or other right or security that would constitute a
“derivative security” under Rule 16a-1(c) of the Exchange Act, or any
combination thereof, whether alternative or cumulative, authorized by and
granted under this Plan.

“Award Agreement” means any writing setting forth the terms of an Award that has
been authorized by the Administrator.

“Award Date” means the date upon which the Administrator took the action
granting an Award or such later date as the Administrator designates as the
Award Date at the time of the Award.

“Beneficiary” means the person, persons, trust or trusts designated by a
Participant, or, in the absence of a designation, entitled by will or the laws
of descent and distribution, to receive the benefits specified in the Award
Agreement and under this Plan if the Participant dies, and means the
Participant’s executor or administrator if no other Beneficiary is designated
and able to act under the circumstances.

“Board” means the Board of Directors of the Corporation.

“Change in Control Event” means any of the following:



  (a)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (1) the then-outstanding shares of common stock of the
Corporation (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then-outstanding voting securities of the Corporation entitled to
vote generally in the election of directors of the Corporation (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
definition, the following acquisitions shall not constitute a Change in Control
Event; (A) any acquisition directly from the Corporation, (B) any acquisition by
the Corporation, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any affiliate of the
Corporation or a successor, or (D) any acquisition by any entity pursuant to a
transaction that complies with clauses (c)(1), (2) and (3) below;



  (b)   Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director of the
Corporation subsequent to the Effective Date whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least
three-fourths of the directors of the Corporation then comprising the Incumbent
Board (including for these purposes, the new members whose election or
nomination was so approved, without counting the member and his predecessor
twice) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors of the
Corporation or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;



  (c)   Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
of its Subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Corporation or all or substantially all of the Corporation’s assets directly or
through one or more subsidiaries (a “Parent”)) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding any entity resulting
from such Business Combination or a Parent or any employee benefit plan (or
related trust) of the Corporation or such entity resulting from such Business
Combination or Parent) beneficially owns, directly or indirectly, 30% or more
of, respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity, except to the extent that the
ownership in excess of 30% existed prior to the Business Combination, and (3) at
least a majority of the members of the board of directors or trustees of the
entity resulting from such Business Combination or a Parent were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or



  (d)   Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation other than in the context of a
transaction that does not constitute a Change in Control Event under clause
(c) above.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Common Stock of the Corporation and such other
securities or property as may become the subject of Awards, or become subject to
Awards, pursuant to an adjustment made under Section 6.3 of this Plan.

“Company” means, collectively, the Corporation and its Subsidiaries.

“Corporation” means Corinthian Colleges, Inc., a Delaware corporation, and its
successors.

“Eligible Employee” means an employee of the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Fair Market Value” on any date means (a) if the stock is listed or admitted to
trade on a national securities exchange, the closing price of the stock on the
Composite Tape, as published in the Western Edition of The Wall Street Journal,
of the principal national securities exchange on which the stock is so listed or
admitted to trade, on such date, or, if there is no trading of the stock on such
date, then the closing price of the stock as quoted on such Composite Tape on
the next preceding date on which there was trading in such shares; (b) if the
stock is not listed or admitted to trade on a national securities exchange, the
last/closing price for the stock on such date, as furnished by the National
Association of Securities Dealers, Inc. (“NASD”) through the NASDAQ National
Market Reporting System or a similar organization if the NASD is no longer
reporting such information; (c) if the stock is not listed or admitted to trade
on a national securities exchange and is not reported on the National Market
Reporting System, the mean between the bid and asked price for the stock on such
date, as furnished by the NASD or a similar organization; or (d) if the stock is
not listed or admitted to trade on a national securities exchange, is not
reported on the National Market Reporting System and if bid and asked prices for
the stock are not furnished by the NASD or a similar organization, the value as
established by the Administrator at such time for purposes of this Plan. Any
determination as to fair market value made pursuant to this Plan shall be
determined without regard to any restriction other than a restriction which, by
its terms, will never lapse, and shall be conclusive and binding on all persons.
The Administrator may, however, provide with respect to one or more Awards that
the Fair Market Value shall equal the last closing price of a share of Common
Stock as reported on the composite tape for securities listed on a national
securities exchange or as furnished by the NASD and available on the date in
question or the average of the high and low prices of a share of Common Stock as
reported on the composite tape for securities listed on a national securities
exchange or as furnished by the NASD for the date in question or the most recent
trading day. The Administrator also may adopt a different methodology for
determining Fair Market Value with respect to one or more Awards if a different
methodology is necessary or advisable to secure any intended favorable tax,
legal or other treatment for the particular Award(s) (for example, and without
limitation, the Administrator may provide that Fair Market Value for purposes of
one or more Awards will be based on an average of closing prices (or the average
of high and low daily trading prices) for a specified period preceding the
relevant date).

“Option” means an option to purchase Common Stock granted under this Plan. Any
Option granted hereunder shall not be intended to qualify as an “incentive stock
option” within the meaning of Section 422 of the Code.

“Participant” means an Eligible Employee who has been granted an Award under
this Plan.

“Performance Share Award” means an Award of a right to receive shares of Common
Stock under Section 5.1 the issuance or payment of which is contingent upon,
among other conditions, the attainment of performance objectives specified by
the Administrator.

“Personal Representative” means the person or persons who, upon the disability
or incompetence of a Participant, has acquired on behalf of the Participant, by
legal proceeding or otherwise, the power to exercise the rights or receive
benefits under this Plan by virtue of having become the legal representative of
the Participant.

“Plan” means this Corinthian Colleges, Inc. 2004 New-Hire Award Plan, as it may
hereafter be amended from time to time.

“QDRO” means a qualified domestic relations order.

“Restricted Shares” or “Restricted Stock” means shares of Common Stock awarded
to a Participant under this Plan, subject to payment of such consideration, if
any, and such conditions on vesting (which may include, among others, the
passage of time, specified performance objectives or other factors) and such
transfer and other restrictions as are established in or pursuant to this Plan
and the related Award Agreement, for so long as such shares remain unvested
under the terms of the applicable Award Agreement.

“Retirement” means retirement with the consent of the Company or, from active
service as an employee or officer of the Company on or after attaining (a) age
55 with ten or more years of employment with the Company, or (b) age 65.

“Rule 16b-3” means Rule 16b-3 as promulgated by the Commission pursuant to the
Exchange Act, as amended from time to time.

“Section 16 Person” means a person subject to Section 16(a) of the Exchange Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Stock Appreciation Right” or “SAR” means a right authorized under this Plan to
receive a number of shares of Common Stock or an amount of cash, or a
combination of shares and cash, the aggregate amount or value of which is
determined by reference to a change in the Fair Market Value of the Common
Stock.

“Stock Bonus” means an Award of shares of Common Stock granted under this Plan
for no consideration other than past services and without restriction other than
such transfer or other restrictions as the Administrator may deem advisable to
assure compliance with law.

“Stock Unit” means a bookkeeping entry which serves as a unit of measurement
relative to a share of Common Stock for purposes of determining the payment, in
Common Stock or cash, of an Award, including a deferred benefit or right under
this Plan. Stock Units are not outstanding shares and do not entitle a
Participant to any dividend, voting or other rights in respect of any Common
Stock represented thereby or acquirable thereunder. Stock Units, may, however,
by express provision in the applicable Award Agreement, entitle a Participant to
dividend equivalent rights, as determined by the Administrator.

“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation.

“Total Disability” means a “total and permanent disability” within the meaning
of Section 22(e)(3) of the Code and such other disabilities, infirmities,
afflictions, or conditions as the Administrator may include.

